The following opinion was filed June 28, 1927:
Per Curiam.
(On motion for rehearing.) The policy in suit is equivocal in its terms. The policy proper provides that defendant Strong is insured against “liabilities” as well *186as “losses.” An agreement to insure against “liabilities” creates an obligation for which recovery can be had without alleging or proving that the insured has been called upon to pay or has paid any sum on account of the liabilities covered by the policy. Selleck v. Griswold, 57 Wis. 291, 295, 15 N. W. 151; Taylor v. Coon, 79 Wis. 76, 84, 48 N. W. 123.
But the obligation of the appellant Exchange under the policy is defined by riders attached to the policy which limit the liability to the “actual loss or damage” or the “money loss” sustained. An agreement to pay the “actual loss or damage” or the “money loss” sustained by the insured creates no obligation until such time as the insured pays or otherwise suffers such loss or damage.
In its former decision the court was led to hold that the policy was not limited to mere indemnity because of the fact that it insured against “liabilities” as well as “losses.” But further study of the policy has satisfied the court that the specific provisions of the riders limiting the obligations of the Exchange to the “actual loss or damage” or to the “money loss” must be held to prevail over the general provisions of the policy. It follows, therefore, that the policy must be held to be one for indemnity only.
But it does not follow that the mandate should be changed or that the order of the trial court should be reversed. The personal injury and property damage rider attached to the policy, which is the only provision involved in this suit, insures the defendant Strong “against money loss by reason of his legal liability to others.”
The contract here in question is on its face expressly denominated a “policy.” It is in fact a “policy of insurance” within the meaning of that term as used in sec. 85.25 of the Statutes. The fact that the policy is limited to indemnity only does not take it out of the provisions of sec. 85.25. All policies or contracts of insurance are contracts of indemnity, — contracts “whereby one party agrees to wholly or *187partially indemnify another for loss or damage which he may suffer from a specified peril.” Shakman v. United States Credit System Co. 92 Wis. 366, 374, 66 N. W. 528.
As stated in the original opinion, sec. 85.25 of the Statutes imposed the same liability upon the appellant Exchange as if the Exchange had incorporated the provisions of this section into the body of its policy; thereby clearly giving to the plaintiff a right of action against the Exchange.
No purpose will be served by a reargument of the case. The motion for rehearing is therefore denied, without costs.
So ordered.